--------------------------------------------------------------------------------

Exhibit 10.15
 
The issuance of the Option evidenced by this certificate and the securities
issuable upon exercise of this Option have not been registered under the
Securities Act of 1933, and such securities may not be sold or transferred
unless there is an effective registration statement under such act covering such
sale or transfer or the company receives an opinion of counsel (which may be
counsel for the company) stating that such sale or transfer is exempt from the
registration and prospectus delivery requirements of such act.
 

 
 
Dated:                      As of __________, 2009
No. of Shares: _______ Shares of Common Stock
Holder:                      _________________
 

 
HEALTH DISCOVERY CORPORATION
STOCK PURCHASE OPTION


This is to certify that, for value received, _________________ and his permitted
assigns (“Holder”) is entitled upon the due exercise hereof at any time during
the time periods set forth in Section 2 (the first date of each period being the
“Commencement Date”) and terminating at 5:00 p.m. E.S.T., on __________, 2015
(the “Termination Date”), to purchase ___________ shares of the Common Stock
(subject to adjustment as provided herein), of HEALTH DISCOVERY CORPORATION, a
Georgia corporation (the “Company”), at a price per share as specified in
Section 2 of this Option and to exercise the other rights, powers and privileges
hereinafter provided, all on the terms and subject to the conditions specified
herein.


1. Certain Definitions. In addition to terms defined elsewhere in this Option,
the following terms as used in this Option shall have the following meanings:


(a)   Appraised Value. The going concern value of all outstanding shares of
Common Stock, as determined by a written appraisal prepared by an appraiser
acceptable to the Company and the Holder. “Going concern value” is defined for
this purpose as the price in a single transaction determined on a going-concern
basis that would be agreed upon by the most likely hypothetical buyer for 100%
of the equity capital of the Company. The Company shall pay for the cost of any
such appraisal.


(b)   Closing Price. If the primary market for the security in question is a
national securities exchange, The NASDAQ Stock Market, or other market or
quotation system in which last sale transactions are reported on a
contemporaneous basis, the last reported sales price, regular way, of such
security on such exchange or in such quotation system for such day, or, if there
shall not have been a sale on such exchange or reported through such system on
such trading day, the highest closing or last bid quotations therefor on such
exchange or quotation system on such trading day. If the primary market for such
security is not such an exchange or quotation market in which last sale
transactions are contemporaneously reported, the last bid quotation in the
over-the-counter market on such trading day as reported by the National
Association of Securities Dealers through NASDAQ, its automated system for
reporting quotations, or its successor or such other generally accepted source
of publicly reported bid quotations as the Company may reasonably designate. If
the Closing Price per share of Common Stock cannot be ascertained by any of the
methods set forth in the two preceding sentences, the Closing Price per share of
outstanding Common Stock shall be deemed to be the price equal to the quotient
determined by dividing the Appraised Value by the number of shares of Common
Stock then outstanding.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)   Common Stock. The Company’s no par value common stock, any stock into
which such shares shall have been changed or any stock resulting from
reclassification of such shares.


(d)   Exercise Price. The price specified in Section 2 hereof, as the same shall
be adjusted from time to time pursuant to the provisions of this Option.
 
(e)   Fair Market Value. The fair value thereof as shall be determined in good
faith by the Board of Directors of the Company.


(f)   Option Shares. The shares of Common Stock issuable upon exercise of the
Option.


2.  Exercise Price; Vesting.


(a)  Subject to the adjustments provided for elsewhere in this Option, the
Exercise Price per share shall be $______.


(b)  The Option Shares shall become vested in equal installments of _______
Option Shares at each six-month anniversary of the Grant Date (the “Vested
Portion”).  The right of the Holder to vest in Option Shares shall cease upon
termination of the Holder’s directorship with the Company, whether by reason of
death, disability or otherwise and, thereafter, no further Option Shares shall
become vested.


(c)  Notwithstanding the vesting limitations set forth in this Section 2, in the
event of a Change in Control, the Option will be fully vested and exercisable as
of a date determined by the Company which is no less than thirty (30) days prior
to the effective date of the Change in Control; provided that the Holder is
director of the Company on the date of the Change in Control.  For purposes of
this Agreement, a Change in Control means the consummation of (i) a merger,
consolidation, share exchange, combination, reorganization, or like transaction
involving the Company in which the shareholders of the Company immediately prior
to such transaction do not own at least fifty percent (50%) of the value or
voting power of the issued and outstanding capital stock of the Company or its
successor immediately after such transaction, or (ii) the sale or transfer
(other than as security for the Company's obligations) of all or substantially
all of the assets of the Company in any transaction or a series of related
transactions, in which the Company, any corporation controlled by the Company,
or the shareholders of the Company immediately prior to the transaction do not
own at least fifty percent (50%) of the value or voting power of the issued and
outstanding equity securities of the acquirer immediately after the transaction.


3.   Exercise of Option.


(a)   The Holder may exercise this Option with respect to the Vested Portion, in
whole or in part, by delivering to the Company at its office maintained pursuant
to Section 4 for such purpose (i) a written notice of such Holder’s election to
exercise this Option, which notice shall specify the number of shares to be
purchased, (ii) this Option and (iii) a sum equal to the Exercise Price therefor
in cash or by certified check or cashier’s check. Such notice may be in the form
of an election to subscribe attached hereto. Upon delivery thereof, the Company
shall as promptly as practicable and in any event within ten (10) business days
thereafter, cause to be executed and delivered to such Holder a certificate or
certificates representing the aggregate number of fully-paid and nonassessable
Option Shares issuable upon such exercise. The stock certificate or certificates
for such shares so delivered shall be in such denominations as may be specified
in said notice and shall be registered in the name of such Holder or such other
name or names as shall be designated in said notice. Such certificate or
certificates shall be deemed to have been issued and such Holder or any other
person so designated to be named therein shall be deemed to have become a Holder
of record of such shares, including to the extent permitted by law the right to
vote such shares or to consent or to receive notice as a stockholder, as of the
time said notice together with the Exercise Price are delivered to the Company
as aforesaid. If this Option shall have been exercised only in part, the Company
shall, at the time of delivery of said certificate or certificates, deliver to
such Holder a new Option dated the date it is issued, evidencing the rights of
such Holder to purchase the remaining Option Shares called for by this Option,
which new Option shall in all other respects be identical with this Option, or,
at the request of such Holder, appropriate notation may be made on this Option
and the Option shall be returned to such Holder.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)   The Company shall pay all expenses, issuance taxes and other charges
payable in connection with the preparation, issue and delivery of stock
certificates under this Section 3, except that, in case such stock certificates
shall be registered in a name or names other than the name of the Holder, funds
sufficient to pay all stock transfer taxes which shall be payable upon the
issuance of such stock certificate or certificates shall be paid by the Holder
hereof at the time of delivering the notice of exercise mentioned above.


4.   Option Registration. The Company shall at all times while any portion of
this Option remains outstanding and exercisable keep and maintain at its
principal office a register in which the registration, transfer and exchange of
this Option shall be provided for. The Company shall not at any time, except
upon the dissolution, liquidation or winding up of the Company, close such
register so as to result in preventing or delaying the exercise or transfer of
this Option.


5.   Transfer. The Option granted hereunder shall not be assignable or
transferable by Holder, absent the prior written consent of the Company.


6.   Representations, Warranties and Covenants of Issuer.


(a)   The Company is a corporation duly organized and validly existing under the
laws of the State of Georgia. The Company has the corporate power and authority
to execute and deliver this Option and to perform the terms hereof, including
the issuance of shares of Common Stock issuable upon exercise of this Option.
The Company has taken all action necessary to authorize the execution, delivery
and performance of this Option and the issuance of the shares of Common Stock
issuable upon exercise of this Option. This Option has been duly authorized and
executed and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally.


(b)   The Company covenants and agrees that all shares which may be issued upon
the exercise of the rights represented by this Option and the payment of the
Exercise Price will, upon issuance, be fully paid and nonassessable and free
from all issuance taxes, liens and charges with respect to the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).


(c)   The Company shall from time to time take all action which may be necessary
or appropriate so that the Option Shares, immediately upon their issuance
following an exercise of this Option (in whole or in part), will be listed or
quoted, as the case may be, on the principal securities exchanges or markets
within the United States of America on which other shares of Common Stock of the
Company are then listed. Nothing contained herein shall require the Company to
register or maintain a current registration statement or prospectus for the
Option Shares.


(d)  The Company shall not by any action, including, without limitation,
amending its organizational documents or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of the Options but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such actions as may
be necessary or appropriate to protect the rights of the Holders against
impairment.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)   At any time when shares of stock received upon exercise are permitted to
be transferred without restriction pursuant to Rule 144(k) promulgated under the
Securities Act, the holder thereof shall be entitled to receive from the
Company, without expense, upon delivery to the Company of the existing
certificate representing shares of Capital Stock, a new certificate not bearing
any Securities Act legend.


7.   Adjustments to Exercise Price and Number of Shares Purchasable. The
Exercise Price and number of Option Shares purchasable pursuant to this Option
shall be subject to adjustment from time to time as follows:


(a)   In case the Company shall at any time exchange as a whole, by subdivision
or combination in any manner or by the making of a stock split or stock
dividend, the number of shares of Common Stock then outstanding into a different
number of shares, with or without par value, then thereafter the number of
Option Shares which the Holder of this Option shall be entitled to purchase
(calculated immediately prior to such change), shall be increased or decreased,
as the case may be, in direct proportion to the increase or decrease in the
number of shares of Common Stock by reason of such change, and the Exercise
Price of such Option Shares after such change shall, in case of an increase in
the number of shares of Common Stock, be proportionately reduced, and, in case
of a decrease in the number of shares of Common Stock, be proportionately
increased.


(b)   In case of any reclassification or change of outstanding shares of Common
Stock (other than a change in par value, or from par value to no par value, or
from no par value to par value, or as a result of a subdivision, combination or
stock dividend as provided for in Section 7(a)), or in case of any consolidation
of the Company with, or merger of the Company into, another corporation, or in
case of any sale of all, or substantially all, of the property, assets, business
and good will of the Company as an entirety, the Company, or such successor or
purchasing corporation, as the case may be, shall provide that the Holder of
this Option shall thereafter be entitled to purchase the kind and amount of
shares of stock and other securities and property receivable upon such
reclassification, change, consolidation, merger or sale by a holder of the
number of shares of Common Stock which this Option entitles the Holder hereof to
purchase immediately prior to such reclassification, change, consolidation,
merger or sale. Any such successor entity shall be required to assume each and
every covenant and condition of this Option to be performed and observed by the
Company, and thereafter shall be deemed to be the Company for purposes of this
Option.


8.   Holder’s Rights. This Option shall not entitle the Holder to any rights of
a stockholder of the Company.


9.   Notices. If there shall be any adjustment as provided above in Section 7,
or if securities or property other than shares of Common Stock shall become
purchasable in lieu of shares of Common Stock upon exercise of this Option, the
Company shall forthwith cause written notice thereof to be sent by registered
mail, postage prepaid, to the registered Holder of this Option at the address of
such Holder shown on the books of the Company, which notice shall be accompanied
by an explanation prepared by the Company setting forth in reasonable detail the
basis for the Holder’s becoming entitled to purchase such shares and the number
of shares which may be purchased and the Exercise Price thereof, or the facts
requiring any such adjustment and the Exercise Price and number of shares
purchasable after such adjustment, or the kind and amount of any such securities
or property so purchasable upon the exercise of this Option, as the case may be.
At the request of Holder and upon surrender of this Option, the Company shall
reissue this Option in a form conforming to such adjustments.
 
 
4

--------------------------------------------------------------------------------

 
 
10.  Cash in Lieu of Fractional Shares. The Company shall not be required to
issue fractional shares upon the exercise of this Option. If, by reason of any
change made pursuant to Sections 7 or 8 hereof, the Holder of this Option would
be entitled, upon the exercise of any rights evidenced hereby, to receive a
fractional interest in a share, the Company shall, upon such exercise, purchase
such fractional interest for an amount in cash equal to the Fair Market Value of
such fractional interest, determined as of the date of exercise of this Option.


11.  Lost Stolen, Mutilated, or Destroyed Options. If this Option shall become
lost, stolen, mutilated, or destroyed, the Company shall, on such terms as to
indemnity or otherwise as it may in its reasonable discretion impose upon the
registered Holder thereof (as shown on the register of Options maintained by the
Company), issue a new option of like denomination, tenor, and date as the option
so lost, stolen, mutilated, or destroyed.


12.  Applicable Law. The validity, interpretation, and performance of this
Option shall be governed by the internal laws of the State of Georgia without
regard to conflicts of laws provisions.


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Option to be executed, effective
as of the Commencement Date.





 
HEALTH DISCOVERY CORPORATION
           
By:
               
Name: Stephen D. Barnhill
             
Title: Chief Executive Officer
 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


[Subscription Form to Be Executed Upon Exercise of Option]




The undersigned, registered holder or assignee of such registered holder of the
within Option, hereby (1) subscribes for Option Shares which the undersigned is
entitled to purchase under the terms of the within Option, (2) makes the full
cash payment therefor called for by the within Option, and (3) directs that the
shares issuable upon exercise of said Option be issued as follows:


 

                (Name)                                           (Address)      
                         
Signature
                           
Dated
         